Order amending and modifying final judgment, and denying motion to punish plaintiff for contempt and to confirm referee’s report, reversed upon the facts, with ten dollars costs and disbursements, and motion to confirm referee’s report granted, with ten dollars costs. The determination of the official referee was amply supported by the proof. There was, therefore, no reason for refusing to confirm his report. Kelly, P. J., Jayeox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.